Citation Nr: 0936461	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  05-41 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether the May 1966 reduction of the disability rating 
for hearing loss was proper.

2.  Entitlement to an effective date earlier than May 13, 
2005, for the grant of an increased rating of 10 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to April 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that increased 
the disability rating for the Veteran's bilateral hearing 
loss from 0 to 10 percent disabling, effective May 13, 2005.  
The Veteran disagreed with the effective date of the grant of 
the increased rating, asserting that the disability rating 
for his service-connected hearing loss had been improperly 
reduced in February 1966.  By that argument, the Veteran's 
claim for an earlier effective date of the grant of an 
increased rating evolved to encompass a claim disputing the 
propriety of reduction of the rating for hearing loss in 
February 1966.  The Board remanded the claims for additional 
development in July 2007.

In April 2008, the Veteran submitted a new claim of 
entitlement to an increased rating for bilateral hearing 
loss.  The Board refers that claim to the RO for appropriate 
action.


FINDINGS OF FACT

1.  A February 1961 rating decision granted noncompensable 
service connection for bilateral hearing loss, effective 
October 20, 1960.  A March 1963 rating decision increased the 
disability rating for the Veteran's hearing loss from 0 to 10 
percent disabling, effective January 9, 1963. 

2.  A February 1966 rating decision reduced the disability 
rating for the Veteran's bilateral hearing loss from 10 to 0 
percent disabling, effective May 1, 1966.  The 10 percent 
rating had been in effect for less than five years.  

3.  At the time of the rating reduction, the evidence showed 
that the hearing loss disability had improved.

4.  On May 13, 2005, the RO received a claim of entitlement 
to an increased rating for bilateral hearing loss.  

5.  In an August 2005 rating decision, the RO granted a 10 
percent rating for bilateral hearing loss, effective from May 
13, 2005, the date the claim for an increased rating was 
received.

6.  Evidence dated within the year prior to May 13, 2005, 
does not demonstrate that the Veteran was entitled to an 
increased rating as of an earlier date.


CONCLUSIONS OF LAW

1.  The May 1966 reduction of the rating for bilateral 
hearing loss from 10 percent to 0 percent was proper.  38 
U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. § 3.344(c) (1966 
& 2008).

2.  The criteria for an effective date prior to May 13, 2005, 
for the award of a 10 percent rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.400 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reduction

A February 1961 rating decision granted the Veteran 
noncompensable service connection for bilateral hearing loss, 
effective October 20, 1960.  A March 1963 rating decision 
increased the disability rating for the Veteran's hearing 
loss from 0 percent to 10 percent disabling, effective 
January 9, 1963, the date his claim for an increased rating 
was received.  A February 1966 rating decision reduced the 
rating for the Veteran's bilateral hearing loss from 10 to 0 
percent disabling, effective May 1, 1966.  

The Veteran argues that the 1966 reduction of the rating 
assigned for his bilateral hearing loss was procedurally 
inadequate, rendering the February 1966 decision that reduced 
the rating void ab initio.

A veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred.  38 
U.S.C.A. § 1155.  Prior to reducing a veteran's disability 
rating, VA is required to comply with several general VA 
regulations applicable to all rating-reduction cases, 
regardless of the rating level or the length of time that the 
rating has been in effect.  Generally, when reduction in the 
rating of a service-connected disability is contemplated and 
the lower rating would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  The beneficiary must 
be notified at his latest address of record of the 
contemplated action and furnished detailed reasons therefore.  
The beneficiary must be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at the present level.  38 C.F.R. § 3.105(e).  In 
the advance written notice, the beneficiary will be informed 
of his right for a pre-determination hearing, and if a timely 
request for such a hearing is received within 30 days, 
benefit payments shall be continued at the previously 
established level pending a final determination.  38 C.F.R. 
§ 3.105(i)(1).  These regulatory provisions were in effect at 
the time of the 1966 reduction and have not materially 
changed since that time.

The record reflects that in a February 1966 letter, the 
Veteran was notified of a proposal to reduce the disability 
rating assigned for his bilateral hearing loss.  He was 
additionally notified that he had 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at the present level, and that 
if he did not respond within those 60 days, his disability 
rating would be reduced, effective May 1, 1966.  The record 
also reflects that the Veteran did not respond within the 60 
days of the notice of the proposal to reduce. 

The Veteran argues that he did not respond to the notice of 
the proposal to reduce his rating because he never received 
notice of the proposal.  The mailing of the notice falls 
under the presumption of regularity for business documents.  
That is, absent clear and convincing evidence to the 
contrary, the official acts of public officials are presumed 
to have discharged their duty.  Mindenhall v. Brown, 7 Vet. 
App. 271 (1994); Ashley v. Derwinski, 2 Vet. App. 62 (1992).

The notification letter was sent to the appellant's last 
known address of record at that time, and it is not indicated 
that the letter was returned as undeliverable, nor has the 
appellant so maintained.  As the presumption of regularity is 
only overcome by clear evidence to the contrary, and no such 
contrary evidence is shown in this case, the Veteran is 
presumed to have received the notice of the proposal to 
reduce his disability rating..

Having determined that the Veteran received proper notice of 
the proposal to reduce his disability rating, the remaining 
question before the Board is whether the reduction was 
proper.

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344(a)(b).  Those sections provide that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension. 
However, the provisions of 38 C.F.R. § 3.344(c) specify that 
those considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.  
Similar protections are afforded to veterans who have been 
awarded a total rating based on unemployability under 38 
C.F.R. § 3.343.

Under 38 C.F.R. § 3.344(a),(b), the RO must find the 
following:  (1) based on a review of the entire record, the 
examination forming the basis for the reduction is full and 
complete, and at least as full and complete as the 
examination upon which the rating was originally based; (2) 
the record clearly reflects a finding of material 
improvement; and (3) it is reasonably certain that the 
material improvement found will be maintained under the 
ordinary conditions of life.  Kitchens v. Brown, 7 Vet. App. 
320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).

In this case, however, the 10 percent disability rating for 
bilateral hearing loss was in effect for less than 5 years, 
and the provisions 38 C.F.R. § 3.344(a),(b) are therefore not 
applicable.  38 C.F.R. § 3.344(c).

Pursuant to 38 C.F.R. § 3.344(c), an examination disclosing 
improvement will warrant reduction in the rating.  38 C.F.R. 
§ 3.344(c).  The question is thus whether an examination had 
shown an improvement warranting reduction in the rating.

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (2002); 38 C.F.R. § 4.1 
(2008).  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt shall be resolved in favor 
of the claimant, and where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 38 C.F.R. 
§§ 3.102, 4.3, 4.7 (2008).  In addition, the Board will 
consider the potential application of the various other 
provisions of 38 C.F.R., Parts 3 and 4, whether or not they 
were raised by the veteran, as well as the entire history of 
the veteran's disorder in reaching its decision, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

"[T]he assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992); Acevedo-Escobar v. West, 12 
Vet. App. 9 (1998).

The diagnostic criteria in effect at the time the Veteran's 
disability rating was reduced provided for ratings of 
bilateral defective hearing ranging from noncompensable to 
100 percent.  The basic method of rating hearing loss 
involved audiological test results of organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests (Maryland CNC), together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 500, 1000, and 2000 
Hz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
established six areas of impairment in efficiency, ranging 
from literal designation A for essentially normal acuity, 
through literal designation F for profound deafness.  
38 C.F.R. § 4.85 (1966).

On audiological examination in February 1963, prior to the 
date the RO proposed to reduce his disability rating, the 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
70
65
--
80
LEFT
10
5
10
--
15

Speech recognition ability was 84 percent in the right ear 
and 100 percent in the left ear.  

For the right ear, the average pure tone threshold of 55 
decibels, along with a speech discrimination rate in the 84 
percentile warrants a literal designation of D under Table I 
of 38 C.F.R. § 4.85 (1966).  For the left ear, the average 
pure tone threshold of 8 decibels, along with a speech 
discrimination rate in the 96 percentile warrants a literal 
designation of A under Table I of 38 C.F.R. § 4.85 (1966).  
Under Table II of 38 C.F.R. § 4.85, where the right ear is 
literal designation D, and the left ear is literal 
designation A, the appropriate rating is 10 percent under DC 
6292.  

On audiological examination in January 1966, the examination 
which precipitated the proposal to reduce the disability 
rating, and the eventual reduction, the pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
--
35
LEFT
5
5
10
--
30

Speech recognition ability was 92 percent in the right ear 
and 100 percent in the left ear.  

For the right ear, the average pure tone threshold of 13 
decibels, along with a speech discrimination rate in the 92 
percentile warrants a literal designation of A under Table I 
of 38 C.F.R. § 4.85 (1966).  For the left ear, the average 
pure tone threshold of 7 decibels, along with a speech 
discrimination rate in the 100 percentile also warrants a 
literal designation of A under Table I of 38 C.F.R. § 4.85 
(1966).  Under Table II of 38 C.F.R. § 4.85, where the right 
ear is literal designation A, and the left ear is literal 
designation A, the appropriate rating is 0 percent under 
DC 6292.  

While the Veteran now contends that his hearing loss had not 
improved at the time of the January 1966 examination, the 
test results show significant improvement and weigh against 
such a finding, and in favor of a conclusion that the 
disability had improved at the time of the rating reduction.  
The Veteran had not reported, nor was there evidence at the 
time of the reduction, that the hearing loss disability had 
required frequent periods of hospitalization or caused marked 
interference with employment.  Hence there was no evidence of 
an exceptional disability picture, and no need to consider an 
extraschedular rating.  38 C.F.R. § 3.321(b) (1966).

The findings on the January 1966 VA examination are of 
greater probative value than the Veteran's statements 
regarding the existence or severity of his hearing loss at 
the time of the reduction in 1966.  Therefore, the Board 
concludes that pursuant to the provisions of 38 C.F.R. §§ 
3.105(e) and 3.344(c), the reduction was proper and that the 
preponderance of the evidence is against the claim for 
restoration of a 10 percent disability evaluation dating back 
to 1966. 

Earlier Effective Date

The effective date for the grant of service connection based 
upon an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b) (2008).  

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2008).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2008); Norris v. West, 12 Vet. 
App. 413 (1999).

The provisions of 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim, provided also that the claim is received within 
one year after the increase.  In such cases, the Board must 
determine under the evidence of record the earliest date that 
the increased rating was ascertainable.  Hazan v. Gober, 10 
Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 
(1997); VAOPGCPREC 12-98, 63 Fed. Reg. 56705 (1998).

The Veteran contends that he is entitled to an effective date 
earlier than May 13, 2005, for the award of an increased 
rating for his bilateral hearing loss.  Significantly, he did 
not appeal a February 1966 rating decision that reduced the 
disability rating for his bilateral hearing loss from 10 to 0 
percent disabling, and the Board, by this decision, has 
determined that the reduction was proper.  The Veteran has 
not alleged that the February 1966 decision was clearly and 
unmistakably erroneous in reducing the 10 percent rating.  
Johnston v. Nicholson, 421 F.3d 1285 (Fed. Cir. 2005); Canady 
v. Nicholson, 20 Vet. App. 393 (2006).  Following that 
reduction, the Veteran did not claim entitlement to a 
compensable rating for hearing loss until his most recent 
claim was received on May 13, 2005.

An August 2005 rating decision granted an increased rating of 
10 percent, effective from May 13, 2005, the date the claim 
for an increased rating was received.  The RO determined that 
May 13, 2005, was the earliest date as of which an increased 
rating could be granted.  38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2).  

The Veteran contends that he is entitled to an earlier 
effective date because his hearing loss disability never 
improved, as the RO had determined in 1966.  Alternatively, 
he asserts that an increase in disability was shown prior to 
May 13, 2005.  With respect to the Veteran's allegation that 
his hearing loss disability had not improved at the time of 
the 1966 reduction, because the Board, by this decision, has 
determined that improvement in the disability was shown and 
that the reduction was therefore proper, the Board will not 
further address that argument.  The question before the Board 
is thus whether a worsening of the Veteran's hearing loss 
disability was shown in the year prior to May 13, 2005.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Ratings of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2008).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 
38 C.F.R. § 4.86 (2008).  Under these provisions, when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
is 30 decibels or less at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the rating specialist will determine the Roman 
Numeral designation for hearing impairment form either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  In this case, the 
Veteran's test results do not meet the numerical criteria for 
such a rating, and thus his hearing loss will be rated by the 
usual method only.

The only treatment records dated within the year prior to May 
13, 2005, in this case are dated in September 2004.  At that 
time, the Veteran underwent audiological evaluation in 
conjunction with complaints of decreased hearing with 
episodic dizziness.  Pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
65
60
75
LEFT
35
30
35
65
65

The averages were 56 in the right ear, and 49 in the left 
ear.  Speech recognition ability was 96 percent, bilaterally.  

The average pure tone threshold of 56 decibels in the right 
ear, along with a speech discrimination rate in the 96 
percentile warrants a designation of Roman Numeral I under 
Table VI of 38 C.F.R. § 4.85.  For the left ear, the average 
pure tone threshold of 49 decibels, along with a speech 
discrimination rate in the 96 percentile similarly warrants a 
designation of Roman Numeral I under Table VI of 38 C.F.R. 
§ 4.85.  Under Table VII of 38 C.F.R. § 4.85, where each ear 
is Roman Numeral I, the appropriate rating is 0 percent under 
Diagnostic Code 6100.  

The Board appreciates the Veteran's complaints regarding the 
severity of his hearing loss, including his allegation that a 
worsening in the severity of his hearing loss was 
demonstrated prior to May 13, 2005.  Significantly, however, 
a rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  As there is 
no audiometric data dated within the year prior to May 13, 
2005 demonstrating that the Veteran's hearing loss met the 
criteria for a 10 percent rating, the Board concludes that 
there is no earlier date as of which the 10 percent rating 
could have been made effective.  Furthermore, as there is no 
claim for increase of record subsequent to the reduction in 
1966 and prior to May 13, 2005, there is also no basis of 
record for assignment of an earlier effective date based on 
any earlier date of claim.  Therefore, as the preponderance 
of the evidence is against the claim for an earlier effective 
date, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2005, August 2007, 
March 2008, and January 2009; and a rating decision in August 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, and the responsibilities of 
the parties in obtaining the evidence.  The Board finds that 
any defect with regard to the timing or content of the notice 
to the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the November 
2005 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.








ORDER

The May 1966 reduction of the rating for bilateral hearing 
loss from 10 to 0 percent was proper.

Entitlement to an effective date earlier than May 13, 2005, 
for the grant of an increased rating of 10 percent for 
bilateral hearing loss is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


